[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO OPEN JUDGMENT
On February 20, 1997, this court (Shortall, J.) entered a judgment dissolving the marriage of the parties and entering other orders concerning property distribution, custody and support. The court also found that the defendant was in arrears for support in the amount of $25,000.
The plaintiff and her counsel were present in court on the date judgment was entered.
The defendant was not present in court. The court found that the defendant had filed a pro se appearance in the case on September 25, 1995 which listed his address as being in Kent, Connecticut.
The defendant had moved from Kent, Connecticut to Virginia, but neglected to notify his change of address with the court. Any notice of the hearing went to the Kent, Connecticut address which he had provided to the court back in 1995.
The plaintiff knew were he resided and her attorney sent correspondence to him at his Virginia address.
On a date after February 20, 1997, the defendant returned to Connecticut and inquired about the status of the case. He was advised that a judgment of dissolution had entered. He was further advised that as part of the judgment, the court found that he was in arrears for support in the amount of $25,000. The defendant has moved to open the judgment.
The defendant does not seek to have the judgment of dissolution vacated, but he is seeking to have the finding and order concerning the $25,000 arrearage vacated. He claims that he has a valid defense to the allegation that he is in arrears to that amount — specifically — that he paid that amount to the plaintiff before he left for Virginia.
The defendant's motion to open judgment was filed with the court on June 13, 1997, within four months from the February 20, 1997 judgment.
Practice Book § 377, et seq., permits the opening of a judgment.
After hearing, the court finds that the judgment of CT Page 10272 February 20, 1997 should be opened for the limited purpose of allowing the defendant to offer evidence and testimony concerning the $25,000 arrearage.
The defendant's motion to open judgment is hereby granted.
JOSEPH W. DOHERTY, J.